Exhibit 10.1

 

image_001.jpg [image_001.jpg]

MTS Systems Corporation

14000 Technology Drive

Eden Prairie, MN 55344-2290

Telephone 952-937-4000

Fax 952-937-4515

 

   

 

January 22, 2014

 

Michael B. Jost
12200 US 71
Sauk Center, MN 56378

 

Dear Mike:

 

This letter supersedes our offer letter dated January 19, 2014. I am pleased to
offer you a position with MTS Systems Corporation as the Senior Vice President,
Test Division reporting to Jeff Graves. Due to the nature of this role, this
position is considered an Executive Officer and will be required to file 16-b
reports with the SEC.

 

Cash Compensation:

Your starting salary will be $330,000 annually, less applicable withholding, and
paid bi-weekly in accordance with the Company’s payroll procedures. You will
also be eligible for the MTS Executive Variable Compensation (EVC) program for
Fiscal Year 2014 (October through September). Your target bonus under this plan
will be 50% of your base salary and will be pro-rated for Fiscal Year 2014. Your
bonus will be guaranteed at 50% of the pro-rated target amount for Fiscal Year
2014. EVC program payments are made in December of each year.

 

The goals assigned to you under this program will consist of the following:

30%     Earnings Per Share (EPS) 30% Test EBIT 25% Test Revenue 15% Test Orders

 

Each goal has a maximum payout opportunity of 200%. The total payout is capped
at 100% in the event we do not achieve our EPS target.

 

Signing Bonus:

If you begin employment with MTS on or before March 3, 2014, you will receive a
signing bonus of $60,000 less applicable withholding, payable on the first
payroll after your date of hire. If you voluntarily terminate your employment
with MTS prior to completing one year of service, you will be required to
reimburse MTS for the full amount of your signing bonus.

 

Equity Compensation:

You will receive an equity grant equal in valued at $255,000. The date of grant
will be the 15th of the month after the calendar month in which your start date
falls, or, if the 15th is a day on which the market is closed, the date used
shall be the first prior business day in which the market was open. The value of
the grant will be divided the following way:

 

Stock Options:

You will receive a stock option grant of 12,814 options based on the closing
price of the company’s Common Stock on the date of grant. They will vest and be
exercisable in three equal installments on each annual anniversary of the grant
date, provided you remain employed, and will be subject to the terms of the Plan
and a written Option agreement to be entered into at the time of grant.

Restricted Stock Units:

You will receive a Restricted Stock Unit (RSU) grant equal to $127,500 divided
by the closing price of the company’s Common Stock on the date of grant. The
restricted stock units will vest in three equal installments on each of the
first three anniversary dates of the grant date, provided you remain employed,
and will be subject to the terms of the MTS Systems

 

 

 

Michael B. Jost

January 22, 2014

 

 

Corporation 2011 Stock Incentive Plan (the “Plan”) and a written RSU agreement
to be entered into at the time of grant. In the future, you will be eligible for
an annual equity grant under a program approved by the MTS Board of Directors.

 

Stock Ownership Guideline:

To align the interests of our executives with shareholders we have put in place
an Executive Stock Ownership Guideline Policy. Your position as Sr. Vice
President, Test Division would require that over time you acquire a multiple of
your base salary in MTS stock. A copy of the policy is enclosed for your review.

 

Benefits:

You will be eligible for company-sponsored health and life insurance benefits on
your hire date. You will also be eligible for our executive physical program
which reimburses up to $3,000 on amounts not covered by your health plan. You
will be eligible for a car allowance in the amount of $670 per month, less
applicable withholding.

 

Agreements and Executive Plans:

As a condition of your employment, you will be asked to sign the MTS Code of
Conduct and MTS’ Standard Employee Agreement. You will also receive our
Executive Change in Control Severance Plan and Executive Severance Plan. These
documents are provided for your review.

 

This offer of employment is contingent on successful completion of your
background check and on your ability to provide documentary proof of your
identity and your eligibility to work in the United States.

 

The Federal Acquisition Regulation (FAR) and the International Traffic in Arms
Registration (ITAR) require you, as a future principal of the Company, to review
the questions in the attached forms and sign the responsibility matters
acknowledgement from a personal perspective.

 

By accepting this offer, you confirm that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities, such as restrictions imposed by a current or
former employer. You also confirm that you will inform MTS about any such
restrictions and provide MTS with as much information about them as possible,
including any agreements between you and your current or former employer
describing such restrictions on your activities. You further confirm that you
will not remove or take any documents or proprietary data or materials of any
kind, electronic or otherwise, with you from your current or former employer to
MTS without written authorization from your current or former employer. If you
have any questions about the ownership of particular documents or other
information, discuss such questions with your former employer before removing or
copying the documents or information.

 

All executive programs are regularly reviewed by the Compensation Committee of
the Board of Directors and subject to change.

 

We are excited about the prospect of you joining our team. Please indicate by
your signature below, your acceptance of this offer. Please sign and return this
offer by Friday, January 24, 2014.

 

Sincerely,

 

 

 

Dr. Jeffrey A. Graves

President and Chief Executive Officer

 

Agreed and Accepted:         /s/ Michael B. Jost   January 23, 2014     Michael
B. Jost             Date Signed   Start Date

 

 



 

 

 

 

